Citation Nr: 9928560	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-05 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to service connection for transient ischemic 
attacks (TIA's).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.
He was a prisoner of war (POW) of the German government from 
December 1944 to March 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1997 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in part denied service 
connection for ischemic heart disease and for TIA's.


REMAND

The veteran contends, in essence, that he has ischemic heart 
disease due to exposure to harsh conditions, while a POW.  He 
further contends that he is entitled to service connection 
for transient ischemic attacks, as also due to his POW 
experience.  

Initially, the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Here, the veteran's claims are well 
grounded because he has submitted some medical evidence of 
cardiovascular pathology and of a plausible presumptive 
relationship to POW service.  This is sufficient to establish 
a well-grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

Because the veteran's claim is well-grounded, VA has a duty 
to assist him with the development of her claim. 38 U.S.C.A. 
§ 5107(a) (West 1991).  This includes a duty to obtain all 
pertinent medical records, which have been called to its 
attention by the veteran and by the evidence of record.  
Culver v. Derwinski, 3 Vet. App. 292 (1992).  In this matter, 
the Board notes that, notwithstanding the efforts undertaken 
by the RO to prepare this case for appellate review, the 
evidence is insufficient for the purposes of rendering a 
decision.

Specifically, the Board notes that there exists some 
conflicting evidence regarding the nature and etiology of the 
veteran's claimed cardiovascular pathologies.  His POW status 
has been conceded by the RO.  The service medical records are 
silent regarding his physical condition as a POW, with the 
exception of a treatment note from September 1945 giving a 
history of a fragment removed from his left knee by a German 
physician in December 1944.  In a POW medical history sheet, 
the veteran checked off in the affirmative that he sustained 
swelling in the legs or feet, vitamin deficiency and possible 
beriberi, while a POW.

The regulations provide that where a veteran is a former POW 
and was detained or interned for not less than 30 days and 
beriberi heart disease becomes manifest to a degree of 10 
percent any time after such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
It is further provided that the term beriberi heart disease 
includes ischemic heart disease in a former POW who has 
experienced localized edema during captivity. 38 C.F.R. §§ 
3.307, 3.309 (c) (1998).

Private treatment records reveal that the veteran was 
diagnosed with TIA's in December 1986.  He was assessed on 
discharge with left hemisphere TIA, diffuse atherosclerotic 
plaquing in the carotid arteries, and 50 percent focal 
stenosis in the left internal carotid artery.  VA treatment 
notes show treatment for intermittent left sided chest pain 
in August 1996.  In April 1997, a sonogram revealed right 
internal carotid artery mild stenosis; right bifurcation 
(RBif) moderate stenosis and left internal carotid artery 
mild stenosis.  He was assessed with very mild carotid 
disease.  

In August 1997 the veteran underwent a POW VA examination.  
The report from this VA examination appears to contain 
somewhat conflicting evidence regarding cardiovascular 
findings, and also does not appear to be fully completed.  

Specifically, this report noted the history of transient 
ischemic attacks fifteen years ago, and also noted 
"significant findings associated with carotid sonogram."  
Furthermore, findings of 3+ pretibial and pedal edema were 
noted, and were suggested to possibly be lymphedema 
associated with radical prostatectomy or chronic congestive 
failure.  Cardiovascular findings at the time of the 
examination showed regular rate and rhythm of the heart and 
he denied chest pain or discomfort.  

The pertinent diagnoses rendered, included transient ischemic 
attack and irregular heartbeat, diagnosed one year ago.  The 
remarks from this examination stated as follows: "currently 
there is no signs of ischemic heart disease, but an 
electrocardiogram has been ordered and an addendum will be 
furnished."  The ECG findings from August 1997 revealed 
sinus brachycardia with occasional premature ventricular 
complexes and left bundle branch block; when compared with 
ECG of August 1996, no significant change was found.  The 
typed addendum to the August 1997 VA examination simply 
recited these ECG findings, without further elaborating upon 
their significance as far as whether or not they may indicate 
ischemic heart disease.  

It must be clarified whether the findings shown on the ECG 
report could possibly indicate ischemic heart disease or 
another form of heart pathology and, thus, a medical opinion 
is necessary to clarify this matter, and to reconcile these 
findings with the opinion stating that no clinical evidence 
of ischemic heart disease is shown.  

In view of the foregoing, the Board finds that this case 
should be returned to the VA examiner to render an opinion 
whether it is as likely as not that the veteran's cardiac 
findings, including the August 1997 ECG findings of left 
sinus brachycardia with occasional premature ventricular 
complexes and left bundle branch block, are likely as not due 
to ischemic heart disease.  An opinion likewise is needed 
regarding whether the cardiovascular pathology diagnosed as 
TIA's is also as likely as related to ischemic heart disease, 
or is otherwise shown to be service related.  

In view of the foregoing, further appellate consideration 
will be deferred, and the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with recent relevant treatment for his 
cardiovascular disabilities.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each physician, hospital, or 
treatment center specified by the veteran 
to request specifically any and all 
medical or treatment records or reports 
relevant to the above mentioned claim.  
All correspondence, as well as any 
medical or treatment records obtained, 
should be made a part of the claims file.  
If private treatment is reported and 
those records are not obtained, the 
veteran and his representative should be 
provided with information concerning the 
negative results, and afforded an 
opportunity to obtain the records.  38 
C.F.R. § 3.159 (1998). 

2.  The veteran's claims folder should be 
forwarded to the VA physician who 
previously examined the veteran in August 
1997 for review and evaluation.  If this 
physician is no longer available, the 
report should be redirected to an 
appropriate specialist.  

The examiner's attention is directed to 
the ECG findings of August 1997.  

The examiner is requested provide an 
opinion as to whether or not the veteran 
has ischemic heart disease.  

If ischemic heart disease is diagnosed, 
the examiner is requested to express an 
opinion as to the nature and etiology of 
the TIA's and whether the TIA's are as 
likely as not related to ischemic heart 
disease.  

The examiner is requested to indicate 
whether any ischemic heart disease 
identified is consistent with the 
veteran's status as a POW from World War 
II or whether other etiological origins 
are indicated.  

The examiner also is requested to express 
an opinion as to the etiology of any 
swelling of the lower extremities noted 
on examination.  

If ischemic heart disease is not 
diagnosed, the examiner is requested to 
indicate whether any cardiovascular 
pathology diagnosed, including TIA's is 
otherwise shown to be related to service.  

If an examination is necessary, one 
should be scheduled.  The report should 
be associated with the veteran's claims 
folder. 

3.  After the above development has been 
completed, the RO should readjudicate the 
veteran's claims for entitlement to 
service connection for ischemic heart 
disease and transient ischemic attacks, 
to include review under 38 C.F.R. 
§ 3.309(c).  If the action is adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites the 
applicable legal provisions and reflects 
detailed reasons and bases for the 
decision reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOHN FUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998). 


